COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 ISELA PENA GARCIA,                                                No. 08-18-00129-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 v.                                                                 143rd District Court
                                                 §
 THE STATE OF TEXAS,                                             of Reeves County, Texas
                                                 §
                                Appellee.                        (TC# 17-07-08169-CRR)
                                                 §

                                 MEMORANDUM OPINION

       Isela Pena Garcia is appealing her conviction of evading arrest enhanced with a prior

conviction for evading arrest. A jury found Appellant guilty and assessed her punishment at

confinement in the state jail for two years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal
authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of her right to review the record, file a pro se brief, and

to seek discretionary review.       Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a motion requesting

access to the appellate record in compliance with Kelly, and we granted Appellant’s request for

access to the record. Appellant has not filed a pro se brief.

       After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



                                              GINA M. PALAFOX, Justice
April 24, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -2-